Reasons for Allowance

1. The following is an Examiner's Statement of Reasons for Allowance: 

Upon reconsideration in view of Applicant’s amendment and arguments, the rejection under 35 U.S.C. 103, set forth in section 6 of the previous office action dated 06/29/2021, has been withdrawn.  

In particular, Applicant’s arguments at pages 6-9 of the Remarks, viewed in the context of knowledge and skill in the art before the effective filing date of the claimed invention, indicate that there was insufficient motivation to select CTLA4 extracellular domain as a treatment for pressure overload-induced heart failure from multiple other treatment options available at the time.


2. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


3. This application is in condition for allowance except for the presence of claim 38 directed to invention nonelected without traverse. Accordingly, claim 38 has been canceled.  See MPEP 821.02.

An Examiner's Amendment to the record appears below.  Should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.


Examiner’s Amendment

4. Claim 38 has been canceled.


5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA OUSPENSKI whose telephone number is 571-272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/ILIA I OUSPENSKI/        Primary Examiner, Art Unit 1644